                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 STEVE KENYATTA WILSON BRIGGS,                      Case No. 18-cv-04952-VC
                Plaintiff,
                                                    ORDER GRANTING MOTIONS TO
         v.                                         DISMISS AND DENYING MOTION TO
                                                    DECLARE PLAINTIFF A VEXATIOUS
 KEVIN SPACEY, et al.,                              LITIGANT
                Defendants.                         Re: Dkt. Nos. 27, 43, 48, 51, 54


       1. The defendants’ motions to dismiss Briggs’s complaint are granted and the Complaint

is dismissed with prejudice. Although he has packaged them in new causes of action, most of his

claims seek to relitigate issues decided by Chief Judge Hamilton in Briggs v. Blomkamp, No.

4:13-046790-PJH (Briggs I). These claims include all the allegations involving the film Elysium

and evidentiary decisions made by Chief Judge Hamilton. Therefore, as it pertains to the

defendants who were present in Briggs I, the claims are barred by claim preclusion (res judicata);

as it pertains to the new defendants, the claims are barred by issue preclusion (collateral

estoppel). Because these claims are precluded, amendment would be futile, and they are

dismissed without leave to amend.

       The only claims Briggs raises that are not precluded – his allegations of breach of

contract and international infringement – are dismissed for failure to state a claim. Briggs’s

interpretation of triggerstreet.com’s Terms of Use, as incorporated by reference in the complaint,

is implausible on the face of the agreement. Briggs cites to the section titled “International Use”

as a promise on the website’s behalf to not make the site available to people outside the United
States. See Complaint Exhibit A, Dkt. No. 1-1, at 28. No reasonable reading of that section could
give rise to that obligation. Moreover, the agreement states that any material posted on the

website “may be used by [Trigger Street] throughout the world in perpetuity for any purpose

whatsoever, including, but not limited to, reproduction, disclosure, transmission, publication,

broadcast, posting and sublicensing.” Complaint Exhibit A, Dkt. No. 1-1, at 26. Because these

claims are premised on an unreasonable and implausible reading of the Terms of Use, the claims

are dismissed without leave to amend – any amendment would be futile.

       To the extent the claims are brought against defendants who have not yet been served or

who have not yet appeared, the claims are dismissed with prejudice as to those defendants

pursuant to the Court’s authority under 28 U.S.C. § 1915(e)(2).

       2. Briggs’s motion to strike Trigger Street’s motion for failure to file a corporate

disclosure statement is denied. Trigger Street’s tardy filing prejudiced no one.

       3. The defendants do not clear the high burden necessary to declare Briggs a vexatious

litigant, therefore their motion to do so is denied.



       IT IS SO ORDERED.

Dated: December 22, 2018
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                   2
